DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Applicant’s previous election without traverse of Group I, claims 1-13 and 15-18, and species (A) amorphous valsartan disodium salt; (B) amorphous sacubitril sodium salt, (C) separate layers; (D) film, in the reply filed on 12/7/2020 is noted.  Claims 11 and 14 are withdrawn. 
	Claims 2-5, 7-9, and 16 have been canceled.
	Accordingly, claims 1, 6, 10, 12, 13, 15, 17, and 18 remain pending and under examination.

Response to Arguments
	Applicant’s arguments filed 8/24/2021 (hereafter, “Remarks”) have been fully considered and are addressed as follows.  Applicant’s delineation of the claim amendments is noted.
	Regarding the previously issued rejections under 35 U.S.C. 103, Applicant describes the claims as amended and outlines each of the cited references as well as his arguments against each.
	As to the Chung reference, Applicant argues that Chung does not teach a bilayer tablet comprising amorphous sacubitril monosodium salt and amorphous valsartan disodium salt along with excipients and additional characteristics claimed; Applicant concludes that one would not select Chung as prior art since Chung teaches formulation techniques for a composition of lercanidipine hydrochloride and valsartan.  Applicant argues there is no reason for one to replace the lercanidipine agent with the instantly elected sacubitril agent.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  

Applicant argues that Marti does not motivate one to select valsartan disodium salt in particular.  In reply, Applicant’s argument has been considered but is not persuasive in view of Marti considered as a whole, which establishes equivalent forms of valsartan including the disodium salt and amorphous forms to be desirably useful (see Example 5 and page 52, line 3 for instance) and further establishes a specific example of the amorphous disodium salt of valsartan to be useful (see Example 11) in pharmaceutical preparations (see abstract, in particular).  As to the Chung and Marti combination, Applicant argues that there is no motivation to select amorphous valsartan disodium salt and no motivation to substitute it for Chung’s valsartan base.  
	In reply, Applicant’s arguments are not persuasive because an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  In the instant case, specifically, Chung establishes valsartan as an active agent, and Marti supplies rationale for substituting one form of valsartan, specifically an amorphous form and a disodium salt form, for the generically disclosed valsartan of Chung.
	As to the Ksander reference, Applicant argues that Ksander does not teach a bilayer tablet composition comprising a specific sodium salt or sacubitril.  As to the combination of Chung, Marti, and Ksander, Applicant argues that Ksander teaches valsartan only and that neither Chung nor Marti teaches the amorphous form of valsartan disodium, concluding that there is no motivation for select the particular valsartan salt instantly elected and no motivation to combine Marti and Chung.  
In reply, it is clarified that Ksander has been relied upon for its teaching of valsartan and sacubitril agents in particular combination, thereby supplying motivation for combining these two active agents into a single formulation.  It is further noted that Ksander provides these agents in combination to be used in methods of treating heart problems.

	Applicant asserts that even if Chung, Marti, and Ksander were combined, one would have arrived at a complex of valsartan base and sacubitril, not a bilayer tablet.  Further regarding the Chen reference, Applicant argues that neither this not any previous reference teaches a bilayer tablet.  Applicant asserts that “it seems that the rejection has selected one document for every property of pending claims and combine them” (see section VII of Remarks).
In reply, this argument has been considered but is not persuasive in view of the teachings as a whole.  For instance, Chung teaches a bilayer tablet embodiment (see [046] for instance) and discloses that the bilayer version shows superior dissolution.  Further, for the reasons of record, particular rationales have been articulated as to why one would have been motivated to combine each and every cited reference.
	On page 15 of Remarks, Applicant asserts that the instant invention shows “better/comparable” release profile and stability as compared to marked formulation of valsartan and sacubitril complex Entresto.  Applicant provides Table 1 and Table 2 of data in alleged support of these “surprising” results.  
	In reply, this argument is not persuasive because it does not constitute evidence of unexpected properties in comparison with the closest prior art commensurate in scope with the claims.  See MPEP 716.02(b). 
	As to the Koike reference, Applicant argues that Koike does not cure the alleged deficiency of Marti, Ksander, and Chen.  In reply, this argument has been considered, however the relevance of the aforementioned references is maintained as outlined above.  It is noted that Koike is no longer cited since superior prior art was identified to more directly address the particular bilayer structure newly claimed; please see new grounds of rejection necessitated by amendment as presented below.
Withdrawn Rejections
	All rejections of newly canceled claims 2-5, 7-9, and 16 are withdrawn in view of Applicant’s cancelation of these claims.	The following rejections are withdrawn in view of Applicant’s amendments to the claims: the rejection of claims 1-6,8-10, 12, 13, 15, 17, and 18 under 35 U.S.C. 103 as being unpatentable over Chung in view of Marti, Ksander, and Chen; subsequently, the rejection of claim 16 further in view of Koike is withdrawn.  New grounds of rejection necessitated by amendments are presented below.

New Grounds of Rejection Necessitated by Amendments of 8/24/2021
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 10, 12, 13, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (WO2012/077968A2) in view of Marti et al. (WO 02/06253A1), Ksander (US 7,468,390 B2), Chen (CN105837464A), and Cao et al. (US 2010/0003321 A1, hereafter, “Cao”, newly cited).
The instant claims are drawn to a bilayer tablet composition comprising a first component comprising a first portion which comprises amorphous sacubitril monosodium with one or more pharmaceutically acceptable excipients and optionally a second portion.  The composition further comprises a second component which comprises a first portion comprising amorphous valsartan disodium with one or more pharmaceutically acceptable excipients and optionally a second portion.  The weight ratio of first to second components is about 1:2 to about 2:1.  The components and portions outlined above are further specified in the claims, and the claims newly recite compression force parameters as a method-of-making and a hardness characteristic.
Chung teaches a composition comprising lercanidipine hydrochloride and valsartan as active components for the treatment of cardiovascular diseases; these two active agents are in a separated form so as to desirably increase the dissolution rates of each (see abstract, in particular).  Chung teaches valsartan to be desirably be used as an angiotension II receptor antagonist, reducing blood pressure by vasodilation, and to be useful in a suitable salt form in a dosage of 40 to 320 mg (see page 4, paragraph [19]).  Chung further teaches the tablet may be in the form of a bilayer or trilayer tablet comprising the two active agents in two separate layers, each granulated and compressed (see [47] and [48])(limitation of claims 8, 9, and 10).  Chung teaches microcrystalline cellulose, croscarmellose sodium, magnesium stearate, etc. among the excipients useful in combination with valsartan in a valsartan-containing layer (see Table 1) and further embodies first active agent mass of about 100 mg and valsartan granule layers about 100 mg to about 400 mg (see [057])(limitation of claims 12 and 13).  Chung’s compositions are prepared by compression (see [059])(limitation of claim 15) and may include excipients including binders for instance (see [050])(limitation of claim 17).
Chung does not specify the valsartan salt to be the instantly elected disodium salt or instantly elected amorphous form (limitations of claim 1 considered generic and claims 2 and 3).  Marti cures this deficiency.
Marti teaches the state of the art with regard to valsartan salts (see title) including amorphous salts (see abstract and Marti claims 1 and 2 in particular) and disodium salts (see Marti claim 1).  Marti further teaches excipients to be useful with valsartan, including colloidal silica, microcrystalline cellulose, and magnesium stearate (see Marti Example 2).
Both Chung and Marti are directed to valsartan containing pharmaceuticals.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute a particular form of valsartan, including an amorphous form disodium salt as taught by Marti, in place of the generally disclosed valsartan salt taught by Chung, with a reasonable expectation of success.  One would have been motivated to do so in view of Marti’s explicit disclosure of these forms of valsartan salts as therapeutically effective agents.
	Neither Chung nor Marti specifies a combination of sacubitril with valsartan as recited in instant claims 1 and 4.  Ksander cures this deficiency.
	Ksander teaches a pharmaceutical composition for methods of treatment including heart problems wherein the composition comprises valsartan or a pharmaceutically acceptable salt thereof and a NEP inhibitor or a pharmaceutically acceptable salt thereof (see abstract, in particular).  Ksander teaches (2R,4S)-5-Biphenyl-4-yl-4(3-carboxy-propionyl amino)-2-methyl-pentanoic acid, another name for sacubitril, or a pharmaceutically acceptable salt thereof, as one of two named acceptable NEP inhibitors (see Ksander claim 1 in particular). 
	Chung, Marti, and Ksander are all directed to valsartain-containing pharmaceutical formulations.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to add a layer containing sacubitril, a NEP inhibitor as taught by Ksander, in addition to the valsartan layer of Chung, with a reasonable expectation of success.  One would have been motivated to do so since Ksander teaches that these components in combination achieve a desirably good anti-hypertensive effect (see Ksander, claim 1 and Ksander column 6, lines 43-50) and since one reasonably would have expected success with regard to drug efficacy and controlled delivery based on the teachings of Chung, Marti, and Ksander.  Moreover, with regard to the ratio of layers, the addition of an active agent containing layer to the layers of Chung, wherein the added layer comprises sacubitril in place of valsartan reasonably would have produced a weight ratio of first to second components 1:1 as included in the instantly claimed ratio range.
	With regard to the instantly elected sodium salt of sacubitril and its amorphous form, Ksander does not explicitly teach these features, though it is noted that Ksander does teach pharmaceutically acceptable salts, and Chung teaches sodium salts in particular as pharmaceutically acceptable salts of valsartan.  Chen et al. cure this deficiency.
	Chen teaches the state of the art with regard to sacubitril active agents for treatment of cardiac failure and hypertension (see abstract, in particular).  Chen specifies sacubitril may be used in the form of a sodium salt (see title) or in the form of an amorphous sodium salt (see paragraphs 10-12 of translation of abstract/summary).
	Ksander and Chen are both directed to sacubitril NEP inhibiting agents for use in cardiac-treating pharmaceuticals.  It would have been prima facie obvious to one of ordinary skill in the art to substitute the amorphous sodium form of sacubitril salts generally disclosed by Ksander in the teachings of Chung, Marti, and Ksander, with a reasonable expectation of success.  One would have been motivated to do so to achieve good treatment or prevention of heart failure or hypertension as specified by Chen (see “Use” section of abstract/summary translation).
	Further regarding claim 18, all components have been addressed above except for the particular excipients used in combination with each active agent.  It is noted that Chung teaches microcrystalline cellulose, croscarmellose sodium, colloidal silicone dioxide, and magnesium stearate among useful excipients each having a known functionality and known, associated benefit as further taught by Chung (see [050]).  Accordingly, it would have been obvious to add microcrystalline ce3llulose and croscarmellose cellulose as carrier or excipients, colloidal silicone dioxide and magnesium stearate as lubricants as taught by Chung [050]) for instance to each of the valsartan or active agent granule layers of Chung see Chung Table 1 for instance.
	None of the aforementioned references teaches a hardness characteristic in the range of 8 to 15 kp as newly claimed, nor do the aforementioned dreferences specify a compression force in a range of 2 to 30 kN to be used in a method of making the product.
	Cao cures this deficiency.  Cao teaches solid dosage forms including bilayer forms comprising a combination of active agnets including valsartan (see abstract, in particular).  Cao specifies that the solid dosage forms may be in bilayer form with a suitable hardness from about 100 N to about 350 N for bilayer forms (see [0036]).  Cao’s range of 100 to 350 N converts to a range of 10.1 to 35.6 kp, a range overlapping with the instantly claimed range of 8 to 15 kp.  Cao teaches that compression may be used to manufacture a bilayer tablet by using a bilayer rotary tablet press with typical compression force of from about 5 kN to about 40 kN (see [0054]), a range overlapping with the instantly claimed range of 2 to 30 kN.  
	The aforementioned references and Cao are directed to tablet products for the delivery of active agents such as valsartan or its equivalents.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was mae to utilize Cao’s bilayer method of manufacture including compression force and resulting hardness parameters as taught by Cao to manufacture a bilayer tablet as taught by Chung, using the active agents outlined above, with a reasonable expectation of success.  One would have been motivated to do so since Cao specifies the state of the art with regard to bilayer tablets in particular wherein the formulations may comprise valsartan and another active agent particularly in bilayer solid dosage form.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/             Primary Examiner, Art Unit 1617